Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  Responsive to communications entered 01/20/2022.
Priority
This application, Pub. No. US 2018/0348208 A1, published 12/06/2018, claims benefit of US provisional application US 62/514,794, filed 06/03/2017.
Status of Claims
Claims 1-20 are currently pending.  Claims 2, 18 and 20 are withdrawn from further consideration per election/restriction requirement mailed 02/25/2020.  Claims 1, 3-17 and 19 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 10-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al., US 2012/0083007 A1, published 04/05/2012 (PTO-892 mailed 06/09/2020), in view of IVT Allergy 2 Screen, retrieved from http://www. arlingtonscientific.com/assets/ivt-allergy-screen-2-0413-rev-2.pdf on 06/01/2020, 2013, 1-6 (PTO-892 mailed 06/09/2020); Moriyama et al., US 2009/0246805 A1, published 10/01/2009 (PTO-892 mailed 07/20/2021); and Gernez et al., US 2010/0112628 A1, published 05/06/2010 (PTO-892 mailed 07/20/2021).
This rejection is maintained from the previous Office Action.
The claims, as recited in independent Claim 1, are drawn to: 

    PNG
    media_image1.png
    592
    1073
    media_image1.png
    Greyscale



Nadeau et al., throughout the publication and, for example, in paragraphs [0013], 
Nadeau et al., in paragraphs [0065] and [0095], teach that IL-4 is increased in allergic responses, and basophils produce IL-4 in allergic responses.
Nadeau et al. do not teach a capillary tube with sidewalls comprising the allergen.  Nadeau et al. also do not teach measuring the levels in a blood sample.
However, IVT, throughout the reference and especially at 1-5, teaches a method comprising in a capillary tube comprising sidewalls coated with one or more antigens, exposing a blood sample (serum or plasma) from a patient to the sidewalls of the capillary tube to allow interaction of the blood sample with one or more allergens, and contacting the blood sample with a plurality of labeled antibodies.
Moreover, Gernez et al., throughout the reference and especially in paragraph [0094], teach measuring allergens involved in food allergies.  Gernez et al. at Claims 20 and 30 teach measuring CD294 in a blood sample.
Moreover, Moriyama et al., throughout the publication and, for example, in Abstract and paragraphs [0002] and [0003], teach measuring basophils using CD294, 

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a capillary tube with sidewalls comprising the allergen, as taught by IVT, and to have measured CD294 and CD203(c), in the blood sample, as taught by Gernez et al., and CD71, as taught by Moriyama et al., in the method of Nadeau et al.
One of ordinary skill in the art would have been motivated to have used a capillary tube with sidewalls comprising the allergen, as taught by IVT, and to have measured CD294 and CD203(c), in the blood sample, as taught by Gernez et al., in the method of Nadeau et al., because Nadeau et al. teach using a tube, a capillary tube is a common tube, and it is routine to immobilize allergens on the sidewalls.  One would be motivated to measure Cd294, CD203(C), and IL-4, because they were known biomarkers for food allergies.  One would be motivated to measure CD71 as it is a marker for basophils and Gernez et al. teach measuring basophils.
One of ordinary skill in the art would have a reasonable expectation of success, because, a capillary tube is a common tube, CD294 and IL-4 are known biomarkers for allergies, and it is routine to immobilize allergens on the sidewalls.
With respect to Claim 3, Nadeau et al. at [0060] teach using 500 µL, which is 0.5 mL.
With respect to Claims 4-6, Nadeau et al., in paragraph [0061], teach that the blood sample is allowed to interact with the one or more allergens over a predetermined period of time, wherein the period of time is sufficient to activate specific immune cells in the blood that are responsible for an allergic response and teach about an hour.
Claim 10, Nadeau et al., in paragraph [0122], teach using flow cytometry to detect specific patterns (levels of biomarkers).
With respect to Claim 11, Nadeau et al. at Claim 9 teach a food allergen.
With respect to Claim 12, Nadeau et al., in paragraph [0010] and Claim 2, teach that the immune cells comprise basophil identification and activation markers including CD63.  Nadeau et al., in paragraph [0096], teach CD45.
With respect to Claim 13, Nadeau et al., in paragraph [0024] and Claim 2, teaches CD40L.
With respect to Claim 14, Nadeau et al., in paragraph [0209], teach CD80, which is naturally a dendritic cell identification or activation marker as per the claim.
With respect to Claim 16, Nadeau et al., in paragraphs [0018]-[0020] and Claim 6, teach CCR3, which is naturally an eosinophil identification marker.
With respect to Claim 17, Nadeau et al. at Claim 2 teach CD86, which is naturally a monocyte identification and activation marker.  Moreover, Nadeau et al., in paragraph [0100], teach that TNF-alpha activates neutrophils and one would be motivated to measure it.
With respect to Claim 19, Nadeau et al., in paragraphs [0013], [0062], [0102]-[0103], [0108], [0121], and Claims 1-20, teach detecting labeled antibodies bound to basophils using a flow cytometer.  Gernez et al. at Claim 14 teach T-cells.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al., US 2012/0083007 A1, published 04/05/2012 (PTO-892 mailed 06/09/2020), in view of IVT Allergy 2 Screen, retrieved from http://www. arlingtonscientific.com/assets/ivt-allergy-screen-2-0413-rev-2.pdf on 06/01/2020, 2013, Moriyama et al., US 2009/0246805 A1, published 10/01/2009 (PTO-892 mailed 07/20/2021); and Gernez et al., US 2010/0112628 A1, published 05/06/2010 (PTO-892 mailed 07/20/2021), as applied to Claim 1, and further in view of Shamah et al., US 2010/0291575 A1, published 11/18/2010 (PTO-892 mailed 06/09/2020).  
This rejection is for the elected species and maintained from the previous Office Action.
With respect to Claims 13-17, Nadeau et al., Gernez et al., Moriyama et al., and IVT do not teach the elected species.
However, Shamah et al., throughout the reference and especially at Abstract, paragraphs [0138] and [0166] teach measuring changes in cell populations such as activation present in allergic disorders.  Shamah et al. at paragraphs [0135]-[0137] teach that the cellular antigens can be CD3, CD25, CD1a, CD2, CD15, and CD3.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used CD3, CD25, CD1a, CD2, CD15, or CD3, as taught by Shamah et al., in the method of Nadeau et al., as modified by IVT, Moriyama et al., and Gernez et al.
One of ordinary skill in the art would have been motivated to have used CD3, CD25, CD1a, CD2, CD15, or CD3, as taught by Shamah et al., in the method of Nadeau et al., as modified by IVT, Moriyama et al., and Gernez et al., because Nadeau et al. teach similar biomarkers and Shamah et al. teach that these biomarkers may identify different cells in a population.
One of ordinary skill in the art would have a reasonable expectation of success, 
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al., US 2012/0083007 A1, published 04/05/2012 (PTO-892 mailed 06/09/2020), in view of IVT Allergy 2 Screen, retrieved from http://www. arlingtonscientific.com/assets/ivt-allergy-screen-2-0413-rev-2.pdf on 06/01/2020, 2013, 1-6 (PTO-892 mailed 06/09/2020); Moriyama et al., US 2009/0246805 A1, published 10/01/2009 (PTO-892 mailed 07/20/2021); and Gernez et al., US 2010/0112628 A1, published 05/06/2010 (PTO-892 mailed 07/20/2021), as applied to Claim 1, and further in view of Hale et al., US 2013/0071860 A1, published 03/21/2013 (PTO-892 mailed 06/09/2020).
This rejection is maintained from the previous Office Action.
With respect to Claims 7-9, Nadeau et al., throughout the reference and especially at paragraphs [0012],[0071]-[0072], [0080]-[0082], [0114], and Claim 17 teaches monitoring therapy by performing this method to determine the responsiveness of the individual being treated, which is naturally based on whether there is a statistical significant change in the amount of immune cells  activated by one or more allergens.  Nadeau et al. at id. teach that the therapy can be immunotherapy regimen or various drugs (corticosteroids or anti-histamines) which desensitizes the allergic response to the one or more allergens.  
Nadeau et al., Gernez et al., Moriyama et al., and IVT do not teach treating the patient.
However, Hale et al., throughout the reference and especially at paragraphs [0007]-[0008], [0042], [0053]-[0054], [0056], [0224], [0254], teaches treating based on activation state of the cells during an allergic reaction.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have treated the patient based on activation, as taught by Hale et al., in the method of Nadeau et al., as modified by IVT, Moriyama et al., and Gernez et al.
One of ordinary skill in the art would have been motivated to have treated the patient based on activation, as taught by Hale et al., in the method of Nadeau et al., as modified by IVT, Moriyama et al., and Gernez et al., because one would want to modify treatment based on the results and administer the treatment.
One of ordinary skill in the art would have a reasonable expectation of success, because, Nadeau et al. teach monitoring therapy based on these biomarkers and one would want to further administer medicines based on these tests.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
(1)	At page 3 of the Remarks, Applicant argues that:

    PNG
    media_image2.png
    499
    1073
    media_image2.png
    Greyscale



(2)	At page 4 of the Remarks, Applicant argues that:

    PNG
    media_image3.png
    313
    1072
    media_image3.png
    Greyscale

Emphasis added.

(3)	At page 5 of the Remarks, Applicant argues that:

    PNG
    media_image4.png
    315
    1067
    media_image4.png
    Greyscale

Emphasis added.

(4)	At page 5 of the Remarks, Applicant argues that:

    PNG
    media_image5.png
    360
    1068
    media_image5.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.  
With regard to (1), it is first noted that a rejection need not be based on a teaching 

“Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)) . See MPEP § 2143 regarding the need to provide a reasoned explanation even in situations involving common sense or ordinary ingenuity. See also MPEP § 2144.05, subsection II, B.”
Emphasis added.


Second, here, a link between the factual findings and the legal conclusion of obviousness is properly established because, as indicated above, it would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a capillary tube with sidewalls comprising the allergen, as taught by IVT, and to have measured CD294 and CD203(c), in the blood sample, as taught by Gernez et al., and CD71, as taught by Moriyama et al., in the method of Nadeau et al.  Moreover, one of ordinary skill in the art would have been motivated to have used a capillary tube with sidewalls comprising the allergen, as taught by IVT, and to have measured CD294 and CD203(c), in the blood sample, as taught by Gernez et al., in the method of Nadeau et al., because Nadeau et al. teach using a tube, a capillary tube is a common tube, and it is routine to immobilize allergens on the sidewalls.  One would be motivated to measure CD294, CD203(C), and IL-4, because they were known biomarkers for food allergies.  One would be motivated to measure CD71 as it is a marker 
Gernez et al. teach measuring basophils.

With regard to (2), it is noted that Applicant misconstrues the teachings of Moriyama et al. because Moriyama et al. in paragraph [0003] teach measuring basophils using a CD71 antibody but not “treating a blood sample, inter alia, with CD71” as argued by Applicant:

    PNG
    media_image6.png
    262
    491
    media_image6.png
    Greyscale
 Emphasis added.


Notably, in paragraph [0002], Moriyama et al. teach measuring basophils using a CD294 antibody and a CD203c antibody as well:

    PNG
    media_image7.png
    529
    489
    media_image7.png
    Greyscale
 Emphasis added.
Nadeau et al. teachings on measuring basophils using a CD203c antibody in a blood sample in the context of human allergies: 

    PNG
    media_image8.png
    601
    487
    media_image8.png
    Greyscale

Emphasis added.


With regard to (3) and (4), Applicant’s argument is not sustainable because independent Claim 1 is properly rejected over Nadeau et al. in view of IVT, Moriyama et al. and Gernez et al.  
Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641